NOTICE OF ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
Applicant's election with traverse of the species Streptomyces cerevisiae in the reply filed on 21 October 2021 is acknowledged.  The traversal is on the ground(s) that a search of all yeast species would not be overly burdensome because they are generally so related so that an under search burden would not exist.  The Examiner has considered this and finds the arguments persuasive.  Thus, the election of species requirement is withdrawn.

Status of Application
Claims 1-18 are pending and subject to examination on the merits.

Priority
The instant application is a 371 of PCT/EP2018/068720 filed 10 July 2019 which claims benefit of foreign priority document EP 17305911.1 filed 11 July 2017 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 April 2020 and 17 January 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Molly Chen on 15 December 2021.
The application has been amended as follows: 
In the Specification:
After line 2 of the specification, please insert the following paragraph.
Electronic Sequence Listing
The present application contains a Sequence Listing that has been submitted electronically in ASCII format and is hereby incorporated by reference in its entirety.  The ASCII copy, created on March 20, 2020, is named Sequence listing_ST25.txt and is 217,081 bytes in size. 

In the Claims:
8. (Currently amended) The recombinant yeast according to claim 1, wherein the nucleic acid encoding a glucose-6-phosphate dehydrogenase are nucleic acid belonging to a selected, independently, from the group consisting of Saccharomyces cerevisiae, Saccharomyces cariocanus, Saccharomyces paradoxus, Saccharomyces mikatae, Saccharomyces bayanus, Saccharomyces pastorianus, Saccharomyces boulardii, Kluveromyces lactis and Schizosaccharomyces pombe.9. (Currently amended) The recombinant yeast according to claim 1, wherein the nucleic acid encoding a 6-phosphogluconate dehydrogenase decarboxylating 1 are nucleic acid from a Saccharomyces cerevisiae, Saccharomyces cariocanus, Saccharomyces paradoxus, Saccharomyces mikatae, Saccharomyces bayanus, Saccharomyces pastorianus, Saccharomyces boulardii, Kluveromyces lactis and Schizosaccharomyces pombe.

13. (Currently amended) The recombinant yeast according to claim 1, wherein the inducible or repressible promoter is, independently, selected from the group consisting of promoters inducible or repressible with copper, promoters inducible or repressible with methionine and promoters inducible or repressible with threonine

15. (Currently amended)  The recombinant yeast according to claim 1, wherein the inducible or repressible promoter is, independently, selected from the group consisting of promoters inducible or repressible with copper, promoters inducible or repressible with lysine and promoters inducible or repressible with methionine

Claim 21 (New) The recombinant yeast according to claim 1, wherein the inducible or repressible promoter is, independently, selected from the group consisting of pSAM4, pCUP1-1, pCUP1.Cgla, pCUP1.Sba, pACU1, pACU2, pACU3p, pACU4p, pACU5, pACU6, pACU7, pACU8, pACU9, pACU10p, pACU11, pACU12, pACU13, pACU14, pACU15, pGAL/CUP1p, pCRS5, and pCHA1.

Claim 22 (New) The recombinant yeast according to claim 1, wherein the inducible or repressible promoter is, independently, selected from the group consisting of pCTR1, pCTR3, pCUR1, pCUR2, pCUR3, pCUR4, pCUR5p, pCUR6, pCUR7, pCUR8, pCUR9, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a recombinant yeast comprising in its genome, (A) at least one nucleic acid encoding a glucose-6-phosphate dehydrogenase is overexpressed and/or is under the control of an inducible or repressible promoter; (B) at least one nucleic acid encoding a 6-phosphogluconate dehydrogenase, decarboxylating 1 is overexpressed and/or is under the control of an inducible or repressible promoter; and (C) (i) at least one nucleic acid encoding a phosphoenolpyruvate carboxylase that converts phosphoenol pyruvate into oxaloacetate is overexpressed and/or is under the control of an inducible or repressible promoter; and/or (ii) at least one nucleic acid encoding a phosphoenolpyruvate carboxykinase that converts phosphoenol pyruvate PEP into oxaloacetate is overexpressed and/or is under the control of an inducible or repressible promoter (wherein overexpression/overexpressed is defined on p. 7, lines 7-14).  The prior art does not teach or suggest recombinant yeast with combination of A, B and C.  While glucose-6-phosphate dehydrogenase and 6-phosphogluconate dehydrogenase are known to be involved in the pentose phosphate pathway in yeast, the combination with phosphoenolpyruvate carboxylase and/or phosphoenolpyruvate carboxykinase is claims 1-18 and 21-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        16 December 2021